491 S.E.2d 908 (1997)
228 Ga. App. 470
SIMMONS
v.
The STATE.
No. A98A0129.
Court of Appeals of Georgia.
September 10, 1997.
*909 Richard L. Simmons, pro se.
Charles H. Weston, District Attorney, for appellee.
McMURRAY, Presiding Judge.
Simmons filed a motion to correct sentence, which the trial court denied by order dated July 16, 1996. He then filed a motion for reconsideration of that order, which the trial court denied June 24, 1997. Simmons filed a notice of appeal on July 30, 1997. The filing of the motion for reconsideration did not extend the time for filing the notice of appeal, and the appeal is accordingly untimely. Campbell v. State, 192 Ga.App. 316, 385 S.E.2d 14 (1989). Even if the order appealed from had been dated June 24, 1997, the appeal would have been untimely. OCGA §§ 5-6-38(a); 5-6-48(b)(1). Timely filing of a notice of appeal is necessary to confer jurisdiction upon an appellate court. Westerfield v. State, 169 Ga.App. 510, 313 S.E.2d 768 (1984). This appeal is accordingly hereby dismissed.
Appeal dismissed.
BLACKBURN and ELDRIDGE, JJ., concur.